Exhibit howell c. mette robert moore charles b. zwally peter j. ressler james a. ulsh jeffrey a. ernico mary alice busby kathryn l. simpson andrew h. dowling thomas f. smida michael l. mixell john f. yaninek* timothy a. hoy METTE, EVANS & WOODSIDE A PROFESSIONAL CORPORATION Attorneys at law 1105 BERKSHIRE BOULEVARD SUITE 320 WYOMISSING, PA 19610 IRS NO. 23-1985005 TELEPHONEFACSIMILE (610) 374-1135(610) 371-9510 http://www.mette.com mark d. hipp kathleen doyle yaninek randall g. hurst* ronald l. finck melanie l. vanderau sarah l. rubright james w. evans 1926 - 2008 of counsel alan s. readinger * maryland bar February 3, 2009 Board of Directors Pennsylvania
